Case 8:20-cv-00346-JLS-JDE Document 45 Filed 12/10/20 Page 1 of 1 Page ID #:336




   1
   2
   3
   4
                                                               JS-6
   5
                            UNITED STATES DISTRICT COURT
   6
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   7
   8
     TOTAL SWEETENERS, INC. D/B/A                  CASE NO. 8:20-cv-346-JLS-JDE
   9 BATORY FOODS, an Illinois
     corporation,                                  Order of Dismissal
  10
                  Plaintiff,
  11                                               Dept. Courtroom 10A
           vs.                                     Judge: Hon. Josephine L. Staton
  12
     CHRISTOPHER QUEVEDO; an
  13 individual, KATHERINE QUEVEDO,
     an individual; and SOLRYZA LLC, a
  14 California limited liability company,
  15               Defendants.
  16
  17                               ORDER OF DISMISSAL
  18         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
  19 41(a)(1)(ii), it is ordered that this action be, and hereby is, dismissed with prejudice
  20 as to all claims, causes of action, with each party bearing that party’s own attorney’s
  21 fees and costs. The United States District Court for the Central District of California
  22 shall retain jurisdiction to preside over any dispute arising under or related to that
  23 certain settlement agreement executed by all parties, and to enforce the provisions of
  24 that settlement agreement.
  25 DATED: December 10, 2020
                                               JOSEPHINE L. STATON
  26                                         ___________________________
                                             Honorable Josephine L. Staton
  27
                                             United States District Judge
  28

                                        ORDER OF DISMISSAL
